

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amended and Restated Executive Employment Agreement (“Agreement”) executed
on October 1, 2010, and effective as of August 21, 2010, by and between
Boomerang Systems, Inc. (the "Company"), a Delaware corporation, with its
principal place of business at 355 Madison Avenue, Morristown, New Jersey and
Mark Patterson (“Executive”) an individual having a mailing address at 40
Minnisink Road, Short Hills, New Jersey 07078-1920.
 
WHEREAS, the parties entered into an Executive Employment Agreement made and
effective as of August 21, 2010 (the “Original Employment Agreement”); and
 
WHEREAS, on or about September 10, 2010, the parties agreed to amend and restate
the terms of the Original Employment Agreement; and
 
WHEREAS, this Agreement reflects the terms agreed to on September 10, 2010;
 
NOW, THEREFORE, the parties hereto agree that the Original Employment Agreement
is hereby amended and restated as follows:
 
1.  Employment.
 
Company hereby agrees to employ Executive as its Chief Executive Officer and
Executive hereby accepts such employment in accordance with the terms of this
Agreement and the terms of employment applicable to regular employees of
Company. In the event of any conflict or ambiguity between the terms of this
Agreement and terms of employment applicable to regular employees, the terms of
this Agreement shall control.
 
2.  Duties of Executive.
 
The duties of Executive shall include the performance of all of the duties
typical of the office held by Executive as described in the bylaws of the
Company and such other duties and projects as may be assigned by the Board of
Directors of the Company that are compatible with Executive’s position and
duties, including, but not limited to, the development and implementation of the
Company’s business plan, the development of global strategic relationships, and
the hiring, firing, and compensation of the Company’s executive
officers.  Executive shall report directly to the Board of Directors of the
Company.  Executive shall devote the majority of his productive time, ability
and attention to the business of the Company and shall perform all duties in a
professional, ethical and businesslike manner.  Company acknowledges that
Executive currently performs advisory services for entities other than Company
and may in the future accept new engagements to perform advisory services for
entities other than Company, including but not limited to appointment to one or
more board(s) of directors so long as such engagements: i) do not interfere with
Executive’s performance under this Agreement; and ii) are not with entities that
are direct or indirect competitors of Company in connection with automated
parking systems.

 
 

--------------------------------------------------------------------------------

 

3.  Compensation.
 
Executive will be paid compensation during the Agreement as follows:
 
A.  Salary.  A base salary of $200,000 per year, payable in installments
according to the Company’s regular payroll schedule.  The base salary shall be
adjusted upward at the discretion of the board of directors; provided, however,
that Executive’s base salary shall be adjusted upward at the beginning of the
second two-year Term (if any) in an amount to be determined by the Company’s
Board of Directors in the reasonable, good faith exercise of its discretion,
with input from Executive, taking into account (among other things) the
performance of the Company and Executive.
 
B.  Grant of Warrants.
 
As additional compensation, Company agrees to grant to Executive five-year
warrants (the “Warrants”) to purchase 21,600,000 Shares (the “Warrant Shares”)
of the Company’s common stock subject to the vesting schedule identified below,
with such vesting to occur in such number of shares and on such dates as set
forth below, provided the Executive remains employed by Company on any such
vesting date (except as expressly provided herein).  The Warrants shall have an
exercise price of twenty five cents ($0.25) per share (the “Exercise Price”),
subject to adjustment for stock splits, combinations, recapitalizations and
other events as set forth in the Warrant agreement (the “Warrant
Agreement”).  The Warrant Agreement shall contain terms no less favorable than
the terms of the warrants issued in connection with the Company’s July 2010
private placement, and shall be in the form annexed hereto as Exhibit A.
 
Vesting Schedule

 
At execution of this Agreement:
5,400,000 Warrants
February 1, 2011:
4,200,000 Warrants
August 1, 2011:
4,200,000 Warrants
February 1, 2012:
4,200,000 Warrants
August 1, 2012:
3,600,000 Warrants
 
 
TOTAL:
21,600,000 Warrants

 
The Warrant Agreement shall provide that, at the Executive’s option, in lieu of
paying the Exercise Price in cash, the Warrants may be exercised on a cashless
basis by converting the Warrants (or a portion thereof) into the number of
Warrant Shares (rounded to the next highest integer) which equals (i) the number
of Warrant Shares specified by the Executive in his notice of exchange (the
“Total Share Number”) less (ii) the number of Warrant Shares equal to the
quotient obtained by dividing (a) the product of the Total Share Number and the
existing Exercise Price per Warrant Share by (b) the Market Price (as defined in
the Warrant Agreement) of the Company’s common stock on the exchange
date.  Executive will be responsible to pay any Federal and State Income taxes
incurred by Executive in connection with the grant, vesting and exercise of the
Warrants when due.

 
 

--------------------------------------------------------------------------------

 
 
C.  Right of First Refusal.  For so long as the Executive is the Chief Executive
Officer, Chairman or Vice Chairman of the Company, he shall have a right of
first refusal (the "Right of First Refusal") to purchase his Pro Rata Portion
(as hereinafter defined) of any equity securities, securities convertible into
or exchangeable for equity securities or any units which include equity
securities or securities convertible into or exchangeable for equity securities
of the Company offered or sold by the Company or issued by the Company for
financial, investment banking services or as a placement fee (a "Company
Offering"), based on his percentage ownership interest in the capital stock of
the Company (calculated in accordance with Rule 13d-3d(1) promulgated under the
Securities Exchange Act of 1934, as amended).  If the Company intends to
undertake a Company Offering at any time that the Executive is the Chief
Executive Officer, Chairman or Vice Chairman of the Company, the Company shall
notify Executive no less than five days in advance of the pricing of such
Company Offering (or, if the price is known, five days prior to the commencement
thereof) in writing of such intention and of the proposed terms of the Company
Offering.  The Executive shall be given the opportunity to purchase any or all
of the Pro Rata Portion of the securities to be sold in such Company Offering at
the same price and on the same terms as it is being offered to other prospective
investors.  If, within five (5) days of the receipt of such notice of intention
and statement of terms, the Executive does not give irrevocable notice of his
intention to purchase all or part of the Pro Rata Portion of the securities to
be sold in such Company Offering upon the terms proposed, the Company shall be
free to effect such offering on such proposed terms; provided, however, that the
Executive can still participate up to his Pro Rata Portion, at the same price
and on the same terms as any third-party purchaser, up until 5 days before the
later of the pricing or closing of such Company Offering.  If the Executive
gives such irrevocable notice of his intention to participate in a Company
Offering, he shall be obligated to complete such purchase on the same terms as
any third-party purchaser and to close his purchase before or at the same time
that the Company Offering closes.  Before the Company shall accept any modified
proposal from a prospective purchaser or modify the terms of such Company
Offering, the Executive’s preferential right shall be reinstated and the same
procedure with respect to such modified proposal as provided above shall be
adopted.  The failure by the Executive to exercise his Right of First Refusal in
any particular instance shall not affect in any way such right with respect to
any other Company Offering.  For purposes of this Section 3.C., “Pro Rata
Portion” for the Executive shall be equal to the Executive’s beneficial
ownership percentage of Company’s Common Stock calculated in accordance with
Rule 13d-3(d)(1) under the Exchange Act and immediately prior to the completion
of the Company Offering.
 
D.  Bonus.  For every fiscal year after 2010, Executive shall be eligible for an
annual cash incentive bonus (“Annual Bonus”).  The amount of the Annual Bonus
(if any) shall be determined by the Company’s Board of Directors in the
reasonable, good faith exercise of its discretion, with input from Executive,
taking into account (among other things) the performance of the Company and
Executive.  The Annual Bonus (if any) in respect of each fiscal year shall be
paid to Executive on or before September 1 of the then current fiscal year.

 
 

--------------------------------------------------------------------------------

 
 
F.  Executive’s total compensation in all forms received in any given fiscal
year (except for fiscal year 2010) shall not be less than the total annual
compensation in all forms received of any single employee of the Company for the
given year.
 
4.  Benefits.
 
A. Medical Insurance.  Company agrees to provide Executive with a medical,
hospital and dental plan in the amount equal to 85% of total premium for himself
personally and 65% for his spouse and children, as approved by Company, during
this Agreement.  Executive shall be responsible for payment of any federal or
state income tax imposed upon these benefits.  Executive’s benefits under such
plans shall be on terms no less favorable than those made available to any of
the Company’s executive officers.
 
B.  Stock Option Plans.  Executive shall be entitled to participate in any Stock
Option Plan, incentive compensation plan, 401(k) Plan, and any similar plans
adopted by Company on terms no less favorable than those made available to any
of the Company’s executive officers.
 
C.  Expense Reimbursement.  Executive shall be entitled to reimbursement for all
reasonable expenses, including travel and entertainment, incurred by Executive
in the performance of Executive’s duties.  Executive will maintain records and
written receipt and Expense Reports as required by the Company policy generally
applicable to executive officers and reasonably requested by the board of
directors to substantiate such expenses.  The Company agrees that reimbursable
expenses shall include fuel costs for Executive to fly his single engine
airplane for Company business on trips provided that such reimbursable amount is
equal to or less than the cost of a first class ticket on a commercial air
carrier for the same route.
 
5.  Representations, Warranties, and Covenants of the Company.
 
Company represents, warrants, and covenants as follows:
 
A.          As of the date this Agreement is executed, the Company shall have
secured and thereafter shall maintain in force a Directors and Officers
liability insurance policy with a face amount of $10,000,000, covering Executive
for all claims made against Executive during, and against Executive in respect
of, the period he is a director, officer, or employee of the Company.  This
Section 5(A) shall survive termination of Executive’s employment for any reason.

 
 

--------------------------------------------------------------------------------

 

B.           As of the Company’s execution of this Agreement, Executive shall
have been appointed Chief Executive Officer, and the Company shall use its
reasonable efforts to cause Executive to continue to hold the office of Chief
Executive Officer so long as Executive remains an employee of
Company.  Consistent with its duties and obligations under Delaware Law, so long
as Executive remains an employee of Company, the Board of Directors shall
recommend to the stockholders to elect him to the Board of Directors; provided,
however, the Executive shall, within 10 days of the execution of this Agreement,
deliver to the Company an irrevocable letter of resignation from the Board of
Directors (i) which states that it is automatically effective, if the
Executive’s employment is terminated under this Agreement, upon the request of a
majority of the members of the Board of Directors (excluding the Executive), and
(ii) by which the Executive covenants to execute any other resignation letters
in connection with any such resignation as reasonably requested by the Company.
 
C.           After the date hereof, promptly at such times required by the
Securities Exchange Act of 1934 (1934 Act), the Company shall assist the
Executive with timely filing any applicable SEC Rule 13D and 13G filings under
the 1934 Act relating to Executive’s ownership or disposition of Company
securities.  The Company will make its counsel available to Executive to discuss
whether a transaction effected by or in favor of Executive requires a filing or
amendment and to assist in the preparation of any such filing or amendment.
 
6.  Term and Termination.
 
A.  The Initial Term of this Agreement shall commence as of August 21, 2010 and
it shall continue in effect until September 30, 2012.  Thereafter, the Agreement
shall be renewed automatically for additional Terms of two-year periods (running
from October 1 until September 30 two years later) unless the Company or the
Executive shall give its/his written notice of intention not to renew the
Agreement at least twenty-one (21) days before the end of the then current Term.
 
B.  This Agreement may be terminated by Executive at Executive’s discretion, or
by the Company at its discretion, by providing at least ten (10) days prior
written notice to the other.  In the event of termination by Executive pursuant
to this subsection, Company may immediately relieve Executive of all duties,
provided that Company shall pay Executive at the then applicable base salary
rate to the termination date included in Executive’s original termination
notice.  Except as expressly provided herein, in the event of termination by
Executive pursuant to this subsection, Executive will forfeit any rights to
receive restricted shares or an incentive bonus under this Agreement not vested
as of the date of termination.

 
 

--------------------------------------------------------------------------------

 

C.  In the event that Executive is in willful breach of any material obligation
owed Company in this Agreement, willfully and habitually neglects the material
duties to be performed under this Agreement (except in the case of disability),
engages in any conduct in connection with his employment with the Company which
is deliberately dishonest, materially damages the reputation or standing of the
Company, or is convicted of any deliberate criminal act involving moral
turpitude (each individually, “Cause”), then Company may terminate this
Agreement; provided, however, that the Company shall (i) give Executive written
notice of the ground for Cause and a detailed description of the facts
underlying such ground, and (ii) (b) where the ground for Cause is curable, ten
(10) days in which to cure the purported ground for Cause, or (c) where the
ground for Cause is not curable, one (1) day’s written notice.  In event of
termination of the Agreement pursuant to this subsection, Executive shall be
paid only at the then applicable base salary rate up to and including the date
of termination.  Executive shall not be paid any Annual Bonus or other
compensation, prorated or otherwise. In event of termination of the Agreement
pursuant to this subsection, Executive will forfeit any rights to receive
Warrants or incentive bonus under this Agreement not vested as of the date of
termination.
 
D.  In the event that the Company terminates Executive without Cause, or the
Executive resigns his employment for Good Reason, Executive shall be entitled to
the following: (i) the Company shall pay the Executive his then applicable
annual base salary up to and including the date of termination; (ii) as soon as
practicable after the date of termination, the Company shall pay Executive a
lump sum cash payment equivalent to the sum that Executive would have been paid
as the then applicable annual salary from the date of termination through the
end of the then-current Term had Executive’s employment not been terminated;
(iii) as soon as practicable after the date of termination, the Company shall
pay Executive a lump sum cash payment equivalent to any awarded but unpaid
annual incentive bonus for the then previous year, (iv) as soon as practicable
after the date of termination, the Company shall, in lieu of an Annual Bonus for
the then current fiscal year, pay executive a lump sum cash payment equivalent
to a pro rata amount of the greater of (a) the total Annual Bonus awarded to
Executive in respect of the then previous year, and (b) the total amount of
Executive’s then current annual salary; (v) as soon as practicable after the
date of termination, to the extent not already vested, all Warrants provided for
in this Agreement shall vest; and (vi) all restricted shares held by Executive,
and all shares obtained by Executive via exercise of warrants, shall immediately
be eligible, without any further condition or qualification, to be
registered.  For the purposes of this Agreement, “Good Reason” shall mean: (a)
without his consent, Executive no longer reports solely to the Board of
Directors, (b) without his consent, there has been a material adverse diminution
in Executive’s powers or duties, (c) without his consent, Executive no longer
holds the position of Chief Executive Officer, (d) without his consent,
Executive no longer holds a seat on the Company’s Board of Directors, (e) the
Company materially breaches this Agreement, (f) the Company fails to pay or make
any payment, award, or grant provided for in this Agreement, (g) the Company
gives notice of its intention not to renew this Agreement for another Term, or
(h) without his consent, the Company relocates Executive’s place of work away
from the Company’s principal place of business in New Jersey; provided, however,
that Executive shall give the Company written notice of the ground for Good
Reason and a detailed description of the facts underlying such ground, and
(where the ground for Good Reason is curable) ten (10) days in which to cure the
purported ground for Good Reason.  Notwithstanding any existing or future
agreement to the contrary, the definition of Good Reason set forth above shall
be deemed to be incorporated into any prior or future agreement, award or grant
to which the Company and the Executive are parties and any resignation by the
Executive for Good Reason as defined herein shall be deemed a termination by the
Company without Cause.

 
 

--------------------------------------------------------------------------------

 
 
E.  In the event Executive’s employment is terminated due to Executive’s death
or disability, Executive shall be entitled to the following: (i) the Company
shall pay the Executive his then applicable annual base salary up to and
including the date of termination; (ii) as soon as practicable after the date of
termination, the Company shall pay Executive a lump sum cash payment equivalent
to any awarded but unpaid annual incentive bonus for the then previous year,
(iii) as soon as practicable after the date of termination, the Company shall,
in lieu of an Annual Bonus for the then current fiscal year, pay executive a
lump sum cash payment equivalent to a pro rata amount of the greater of (a) the
total Annual Bonus awarded to Executive in respect of the then previous year,
and (b) the total amount of Executive’s then current annual salary; (v) as soon
as practicable after the date of termination, the Warrants (if any) that are
unvested as of the date of termination shall vest as to a number of shares equal
to the greater of (x) the number of unvested shares as of the date of
termination multiplied by a fraction, the numerator of which is equal the number
of days between the most recent vesting date of the Warrants that precedes the
date of termination and the date of termination and the denominator of which is
equal to the number of days between the most recent vesting date of the Warrants
that precedes the date of termination and August 12, 2012 and (y) the number of
shares scheduled to vest on the next vesting date of the Warrants; and (vi) all
restricted shares held by Executive, and all shares obtained by Executive via
exercise of Warrants, shall immediately be eligible, without any further
condition or qualification, to be registered.  For the purposes of this
subsection, “disability” shall mean that for 180 consecutive says in any
calendar year Executive is not able, due to physical or mental infirmity or
ailment, the principal duties of his job.
 
F.  In the event Company is acquired, or is the non-surviving party in a merger,
or sells all or substantially all of its assets, (i) this Agreement shall not be
terminated and Company agrees to use its best efforts to ensure that the
transferee or surviving company is bound by the provisions of this Agreement,
(ii) all Warrant awards provided for by this Agreement or otherwise awarded to
Executive not yet vested shall vest immediately without any further condition or
qualification, and (iii) all restricted shares held by Executive, and all shares
obtained by Executive via exercise of warrants, shall immediately be eligible,
without any further condition or qualification, to be registered.

 
 

--------------------------------------------------------------------------------

 

7.  Indemnification/Advancement.  To the greatest extent permitted by Delaware
General Corporation Law § 145, and subject to the provisions thereof, if
Executive is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative by reason of the fact that Executive is or was a
director, officer, employee or agent of the corporation, or is or was serving at
the request of the corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
Executive shall be entitled to indemnification against, and advancement of,
expenses (including attorneys’ fees as and when incurred), judgments, fines and
amounts paid in settlement actually and reasonably incurred by Executive in
connection with such action, suit or proceeding.  The indemnification and
advancement provided by, or granted pursuant to, this Section shall not be
deemed exclusive of any other rights to which Executive may be entitled under
any bylaw, agreement, vote of stockholders or disinterested directors or
otherwise, both as to action in Executive’s person’s official capacity and as to
action in another capacity while holding such office.  In addition to the rights
set forth in this Section, Executive shall be entitled to indemnification and/or
advancement rights no less favorable than such rights granted to other senior
executives of the Company.  This Section shall survive termination of
Executive’s employment for any reason.
 
8.  Notices.
 
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services;
 
If to Company:
 
Chris Mulvihill
President
Boomerang Systems, Inc.
355 Madison Avenue
Morristown, NJ  07960
 
 - with a copy to –
 
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Attention: Robert J. Mittman
(212) 885-5001(fax)
rmittman@blankrome.com
 
If to Executive:
 
Mark Patterson
40 Minnisink Road
Short Hills, NJ 07078-1920
 
– with a copy to –
 
Friedman Kaplan
   Seiler & Adelman LLP
1633 Broadway
 
 
 

--------------------------------------------------------------------------------

 

New York, NY 10019
Attention:  Lance J. Gotko
(212) 373-7915 Fax
lgotko@fklaw.com
 
9.  Final Agreement.
 
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof, including the Original Employment Agreement.  This
Agreement may be modified only by a further writing that is duly executed by
both parties.
 
10.  Governing Law.
 
This Agreement shall be construed and enforced in accordance with the laws of
the State of New Jersey without regard to its conflict of laws principles;
provided, however, that Executive’s rights concerning advancement and/or
indemnification shall be governed by the laws of the State of Delaware without
regard to its conflicts of laws principles.
 
11.  Headings.
 
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.
 
12.  No Assignment.
 
Neither this Agreement nor any or interest in this Agreement may be assigned by
Executive without the prior express written approval of Company, which may be
withheld by Company at Company’s absolute discretion.
 
13.  Severability.
 
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.
 
14.  Arbitration.
 
The parties agree that they will use their best efforts to amicably resolve any
dispute arising out of or relating to this Agreement.  Any controversy, claim or
dispute that cannot be so resolved shall be settled by final binding arbitration
in accordance with the rules of the American Arbitration Association and
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof.  Any such arbitration shall be
conducted in New York, New York, or such other place as may be mutually agreed
upon by the parties.

 
 

--------------------------------------------------------------------------------

 
 
Within fifteen (15) days after the commencement of the arbitration, each party
shall select one person to act arbitrator, and the two arbitrators so selected
shall select a third arbitrator within ten (10) days of their appointment.  Each
party shall bear its own costs and expenses and an equal share of the
arbitrator’s expenses and administrative fees of arbitration.
 
Notwithstanding the provisions of this Section, any disputes or rights between
Executive and Company concerning or arising from advancement and/or
indemnification may, at the option of Executive, be litigated in the courts of
the State of Delaware, for which purpose Company and Executive consent to the
jurisdiction and forum of such courts.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
/s/ Mark Patterson
 
/s/ Chris Mulvihill
 
Mark Patterson
 
Chris Mulvihill
 
Executive
 
President
     
Boomerang Systems, Inc.
 

 
 
 

--------------------------------------------------------------------------------

 